Citation Nr: 9905959	
Decision Date: 03/03/99    Archive Date: 03/11/99

DOCKET NO.  97-10 136A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a claimed kidney 
condition.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for a sinus or rhinitis 
condition.

4.  Entitlement to an increased evaluation for a hiatal 
hernia, currently rated as 10 percent disabling.

5.  Entitlement to a compensable evaluation for hallux valgus 
of the right foot.

6.  Entitlement to an increased evaluation for a right knee 
disability, currently rated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from January 1976 to 
January 1996.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a September 1996 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO), in Atlanta, Georgia.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
agency of original jurisdiction.

2.  On the most recent VA audiological examination, in 
accordance with the laws and regulations administered by the 
VA, the veteran does not have a bilateral hearing loss.

3.  The veteran claims that he suffers from a kidney disorder 
or condition; despite his claims, a disorder of the kidney 
has not been diagnosed.

4.  Although the veteran complains that his hiatal hernia 
causes him pain and discomfort, he has not shown signs of 
anemia, weight loss, regurgitation of food, or persistent 
epigastric distress.


CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for 
bilateral hearing loss is denied for lack of entitlement to 
benefits under the law.  38 C.F.R. § 3.385 (1998); Sabonis v. 
Brown, 6 Vet. App. 426 (1994).

2.  The claim for entitlement to service connection for an 
unnamed condition of the kidney is denied for failure to 
state a claim upon which relief may be granted.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5107 (West 1991 & Supp. 1998); 38 
C.F.R. §§ 3.303, 3.307, 3.308, 3.309 (1998); Sabonis v. 
Brown, 6 Vet. App. 426 (1994).

3.  The criteria for an evaluation in excess of 10 percent 
for a hiatal hernia have not been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.321(b)(1), 
4.1, 4.2, 4.7, 4.10, Part 4, Diagnostic Code 7346 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

A.  Bilateral Hearing Condition

Entitlement to service connection for impaired hearing is 
subject to the additional requirements of 38 C.F.R. § 3.385 
(1998), which provides:

For the purposes of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent.

Presumptive periods are not intended to limit service 
connection to diseases so diagnosed when the evidence 
warrants direct service connection.  38 C.F.R. § 3.303(d) 
(1998).  To establish service connection for a hearing loss, 
the veteran is not obligated to show that a hearing loss was 
present during active military service.  The evidence of 
record need only demonstrate a medical relationship between 
the veteran's inservice exposure to loud noise and a current 
hearing impairment.  Godfrey v. Derwinski, 2 Vet. App. 352 
(1992).  Moreover, if the veteran had "normal" hearing upon 
his discharge, but developed hearing loss measurably to the 
criteria stated in 38 C.F.R. § 3.385 (1998), and if the 
veteran can now establish a causal relationship between his 
hearing loss and service, service connected benefits will be 
granted.  Yet, the first consideration is whether the veteran 
has presented a valid claim.  

The veteran argues that his current bilateral hearing loss 
was caused by his exposure to noise while he was in the 
service.  The service medical records are negative for any 
type of treatment for or findings of chronic bilateral 
hearing loss.  When the veteran retired from the US Army, he 
underwent a discharge physical.  See SF 88, Report of Medical 
Examination, July 17, 1995.  The audiological examination 
results, in pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
15
15
15
LEFT
15
20
20
25
20

A loss of hearing was not diagnosed.  Since the service 
medical records do not show treatment for or findings of a 
hearing loss, the Board must conclude that a hearing loss 
condition did not exist while he was in service.

To support his petition for VA benefits, the veteran 
underwent an audiological examination.  Audio Exam, March 21, 
1996.  The results, in pure tone thresholds, in decibels, 
from that examination were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
15
20
20
LEFT
10
15
15
15
15

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 92 percent in the left ear.

The United States Court of Veterans Appeals, in Hensley v. 
Brown, 5 Vet. App. 155 (1993), has stated:

Service connection for impaired hearing 
shall not be established when hearing 
status meets pure tone and speech 
recognition criteria.  Hearing status 
shall not be considered service-connected 
when the thresholds for the frequencies 
of 500, 1000, 2000, 3000, and 4000 Hertz 
are all less than 40 decibels; the 
thresholds for at least three of these 
frequencies are 25 decibels or less; and 
the speech recognition scores using the 
Maryland CNC Test are 94 percent or 
better.

	. . . The Court noted [in Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992)] 
there that the Secretary's stated purpose 
in promulgating section 3.385 in 1990 was 
"to establish criteria for the purpose 
of determining the levels at which 
hearing loss becomes disabling" and to 
establish "a department-wide rule for 
making determinations regarding service 
connection for impaired hearing".  Id. 
at 89 (quoting 55 Fed.Reg. 12348-02 
(1990)). . . .

....

In his response, the Secretary states 
that section 3.385 does not preclude an 
award of service connection for a hearing 
disability established by post-service 
audiometric and speech-recognition 
scores, even though hearing was found to 
be within normal limits on audiometric 
and speech-recognition testing at the 
time of separation from service.  He 
asserts that the purpose of section 3.385 
is to establish guidelines for 
determining when a hearing "disability" 
is present within the meaning of 38 
U.S.C.A. § 1110 (West 1991), so that 
service-connected disability compensation 
may be awarded, and that, "[r]egardless 
of when the regulation's threshold 
criteria are met, a determination must be 
made as to whether the 'disability' was 
incurred in or aggravated by service.". 
. .

The Court agrees with the Secretary's 
assertion that section 3.385 does not 
preclude service connection for a current 
hearing disability where hearing was 
within normal limits on audiometric 
testing at separation from service.  
Although that regulation speaks in terms 
of "service connection", it operates to 
establish when a measured hearing loss is 
(or, more accurately, is not) a 
"disability" for which compensation may 
be paid, provided that the requirements 
for service connection are otherwise met 
under 38 U.S.C.A. §§ 1110, 1112 and 38 
C.F.R. §§ 3.303, 3.307.  Cf. Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992) 
("establishing service connection 
requires a finding of the existence of a 
current disability and a determination of 
a relationship between that disability 
and an injury or disease incurred in 
service or some other manifestation of 
the disability during service"); 
Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992) ("there must be evidence both 
of a service-connected disease or injury 
and a present disability which is 
attributable to such disease or 
injury").  Therefore, when audiometric 
test results at a veteran's separation 
from service do not meet the regulatory 
requirements for establishing a 
"disability" at that time, he or she 
may nevertheless establish service 
connection for a current hearing 
disability by submitting evidence that 
the current disability is causally 
related to service.  As the Court stated 
in Godfrey, supra, where there was no 
evidence of the veteran's hearing 
disability until many years after 
separation from service, "[i]f evidence 
should sufficiently demonstrate a medical 
relationship between the veteran's in-
service exposure to loud noise and his 
current disability, it would follow that 
the veteran incurred an injury in 
service; the requirements of section 1110 
would be satisfied."  See also Cosman, 
supra (service connection may be 
established for psychiatric disorder 
manifest many years after separation); 
Triplette, supra (same); Douglas, supra 
(same as to carcinoma manifest many years 
after separation).

In applying the Court's analysis to the case before us, 38 
C.F.R. § 3.385 (1998) clearly prohibits an award of service 
connection for the veteran's claimed bilateral hearing loss.  
On his VA audiometric examination, none of the veteran's 
threshold hearing levels was greater than 40 dB.  In fact, 
only three of the threshold hearing levels were at 20 dB.  
The rest of the levels were less than 20 dB.  Section 3.385 
prohibits a finding of a hearing disability only where 
threshold hearing levels at 500, 1000, 2000, 3000, and 4000 
Hz are all less than 40 decibels and at least three of those 
threshold levels are 25 dB or less.  38 C.F.R. § 3.385 
(1998).  Thus, since the veteran's hearing status does not 
meet the criteria for defective hearing set forth in 38 
C.F.R. § 3.385 (1998), service connection is not warranted.  
Consequently, the Board is unable to reach a favorable 
decision on this issue.

In Sabonis v. Brown, 6 Vet. App. 426 (1994), the Court 
reiterated its position previously reported in King v. Brown, 
5 Vet. App. 19, 21 (1993) and Tirpak v. Derwinski, 2 Vet. 
App. 609, 610-11 (1992).  That is, per 38 U.S.C.A. § 5107(a) 
(West 1991), the appellant has the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well-grounded.  The 
Sabonis decision further dictated that when there is a lack 
of entitlement under the law or an absence of legal merit, 
the claim should be dismissed.  Moreover, the action of Board 
should be terminated immediately concerning that issue.  See 
also Giancaterino v. Brown, 7 Vet. App. 555, 561 (1995) 
(construing Sabonis, supra), and Florentino v. Brown, 7 Vet. 
App. 369 (1995).

Because the veteran does not have a hearing loss that is 
recognized as a disorder for VA compensation purposes, there 
is no legal basis upon which to warrant a grant of 
entitlement to service connection this disability.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 1998); 38 
C.F.R. §§ 3.303, 3.385, 4.9 (1998).  Thus, the veteran's 
claim is denied and dismissed in accordance with Sabonis v. 
Brown, 6 Vet. App. 426 (1994).

B.  Kidney Condition

A claim for service connection, like all claims, must be well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998); 
Reiber v. Brown, 7 Vet. App. 513, 516 (1995).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  A well-grounded claim 
for service connection requires evidence of a current 
disability as provided by a medical diagnosis, evidence of 
disease or injury in service, and competent evidence 
providing a nexus between the two.

To receive VA compensation benefits, the veteran must have a 
disability or disease for which compensation may be provided.  
38 C.F.R. § 3.303 (1998).  The veteran claims to suffer from 
a kidney condition caused by the various medications that he 
must ingest for his service-connected disabilities.  The RO 
has denied his claim noting that the veteran does not now 
have a ratable disability.  The veteran has appealed that 
decision claiming that he currently suffers from some type of 
disability/condition and, therefore, should receive service-
connected compensation benefits.

In Sabonis v. Brown, 6 Vet. App. 426 (1994), the Court 
reiterated its position previously reported in King v. Brown, 
5 Vet. App. 19, 21 (1993) and Tirpak v. Derwinski, 2 Vet. 
App. 609, 610-11 (1992).  That is, per 38 U.S.C.A. § 5107(a) 
(West 1991), the appellant has the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well-grounded.  The 
Sabonis decision further dictated that when there is a lack 
of entitlement under the law or an absence of legal merit, 
the claim should be dismissed.  Moreover, the action of Board 
should be terminated immediately concerning that issue.

In this situation, the veteran claims that he suffers from an 
unnamed and undiagnosed kidney disability.  However, service 
connection will be granted for a specific disability, 
disease, or condition.  In this case, it will not be granted 
solely for symptoms of an undiagnosed disability.  Also, the 
disability must be currently manifested.  None of the post-
service medical records show an actual diagnosis of a kidney 
disability.  Additionally, the veteran has not submitted any 
competent medical evidence that he currently has a chronic 
kidney disability related either to his military service or 
to the drugs he ingests for his service-connected 
disabilities.  Therefore, the Board opines that the veteran 
has submitted a claim without merit.  Thus, the claim for 
service connection is denied and dismissed.

II.  Increased Evaluation

The veteran has appealed the initial assignment of a rating 
for his service-connected hiatal hernia condition.  The 
United States Court of Veterans Appeals, hereinafter the 
Court, has previously held that a claim for an increased 
rating for a disability is generally well-grounded when an 
appellant indicates that the severity of the disability has 
increased.  See Proscelle v. Derwinski, 2 Vet. App. 629, 631-
632 (1992).  Although the veteran in the instant case does 
seek an increased rating, this case differs from Proscelle 
because the appellant is appealing the original assignment of 
a disability rating, not pursuing an increased rating after a 
rating has been initially established by a final VA decision.  
The initial assignment of a rating following the award of 
service connection is part of the original claim.  See West 
v. Brown, 7 Vet. App. 329, 332 (1995) (en banc).  In light of 
this, when a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well-grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218 (1995).  Thus, in 
accordance with 38 U.S.C.A. § 5107 (West 1991 & Supp. 1998), 
and Murphy v. Derwinski, 1 Vet. App. 78 (1990), the appellant 
has presented a well-grounded claim.  The facts relevant to 
this appeal have been properly developed and the obligation 
of the VA to assist the veteran in the development of his 
claim has been satisfied.  Id.

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991 & Supp. 1998); 
38 C.F.R. Part 4 (1998).  Separate rating codes identify the 
various disabilities.  38 C.F.R. Part 4 (1998).  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service medical records.  38 C.F.R. 
§§ 4.2, 4.41 (1998).  

"The regulations do not give past medical reports precedence 
over current findings."  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Ibid; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (1998).  An evaluation of the level of the 
disability present also includes consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
pain on the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 
4.45, and 4.59 (1998).

Hiatal hernias are rated under Diagnostic Code 7346.  38 
C.F.R. Part 4 (1998).  A 10 percent evaluation will be 
warranted when there are two or more of the symptoms required 
for a 30 percent evaluation, but of lesser severity than is 
required for that evaluation.  A 30 percent evaluation 
requires persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation accompanied by 
substernal or arm or shoulder pain, all of which is 
productive of a considerable impairment of health.  A 60 
percent evaluation requires symptoms of pain, vomiting, 
material weight loss and hematemesis or melena with moderate 
anemia or other symptom combinations productive of severe 
impairment of health.

The veteran underwent a VA examination in March 1996.  A 
hiatal hernia was diagnosed but reflux esophagitis was not 
noted.  Weight loss, the vomiting of blood, or blood in the 
stools also were not reported.  The examiner noted that the 
veteran's abdomen was soft with no particular tenderness in 
the epigastrium.  Normal bowel sounds were heard.  The 
veteran was not found to be anemic and recurrent hematemesis 
or melena was not shown. On the basis of this examination, 
the veteran was assigned a noncompensable evaluation.  This 
evaluation was later changed to a 10 percent rating after the 
veteran complained of reflux due to certain foods.

In determining whether an increased evaluation is warranted, 
the VA must determine whether the evidence supports the claim 
or is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case an increased rating must be 
denied.  38 U.S.C.A. § 5107 (West 1991 & Supp. 1998); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  It is the decision of 
the Board the evidence does not support an evaluation in 
excess of 10 percent.  The disorder is productive of pyrosis 
(heartburn), but is not productive of symptoms such as 
persistently recurrent epigastric distress with dysphagia 
(difficulty in swallowing), or regurgitation accompanied by 
substernal or arm or shoulder pain productive of considerable 
impairment of health.  

Finally, the Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance.  See Floyd v. 
Brown, 9 Vet. App. 88 (1996).  Moreover, the Court has held 
that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of the VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.


ORDER

1.  Entitlement to service connection for a kidney disorder 
is denied and dismissed.

2.  Entitlement to service connection for bilateral hearing 
loss is denied and dismissed.

3.  Entitlement to an increased evaluation for a hiatal 
hernia condition is denied.


REMAND

The veteran's service medical records show that the veteran 
received treatment for sinus discomfort and rhinitis.  Yet, a 
chronic condition was not diagnosed.  After his retirement 
from the US Army, he applied for VA benefits claiming that he 
suffered from a chronic sinus/rhinitis condition.  The record 
since service has shown complaints of a temporary nature; 
again, a permanent condition has not been diagnosed.  
However, x-ray films of the veteran's sinus cavities have not 
been accomplished and when questioned on the cause of the 
veteran's sinus complaints, the examiners have not been able 
to provide a cognizant answer.  Therefore, it is the 
conclusion of the Board that further information about this 
condition should be obtained prior to the Board issuing a 
decision.  Such information ensures due process and allows 
the Board to weigh all of the evidence in a rationale manner. 

In 1995, the Court promulgated the case of DeLuca v. Brown, 
8 Vet. App. 202 (1995).  In this case, the Court determined 
that when a veteran's disability is classified under a 
diagnostic code that includes limitation of motion, the VA 
must address the application of 38 C.F.R. § 4.40 regarding 
functional loss due to pain.  Furthermore, the Court 
concluded that:

	. . . section 4.40 provides that 
"[i]t is essential that the [rating] 
examination . . . adequately portray the 
. . . functional loss."  (Emphasis by 
the Court).  Accordingly, because DC 5201 
provides for a rating solely on the basis 
of loss of range of motion, "[t]he Court 
holds that DC 5201 does not subsume 38 
C.F.R. § 4.40, and that 38 C.F.R. § 4.14 
[avoidance of pyramiding] does not forbid 
consideration of a higher rating based on 
a greater limitation of motion due to 
pain on use including during flare-ups."  
The Court also holds that DC 5201 does 
not subsume 38 C.F.R. § 4.45.  

Here, the Court notes that the appellant 
has testified under oath that his arm 
becomes painful on use during the winter 
months and causes him to miss work, and 
there is medical evidence that his 
shoulder condition will flare up at 
times.  The April 1990 VA examination 
relied upon by the Board in denying the 
appellant's claim for an increased rating 
for his left shoulder disability, 
however, merely recorded the range of 
motion at that time, and did not indicate 
consideration of the factors cited in 
section 4.40, and required by section 
4.40 to be considered and portrayed in 
the rating examination, as to functional 
loss on use or due to flare-ups.  
Consequently, the Court concludes that 
the case must be remanded for the Board 
to obtain a new medical examination which 
complies with the requirements of section 
4.40, and the medical examiner must be 
asked to express an opinion on whether 
pain could significantly limit functional 
ability during flare-ups or when the arm 
is used repeatedly over a period of time.  
"Because DC 5201 provides for a rating 
solely on the basis of loss of range of 
motion, these determinations should, if 
feasible, be 'portray[ed]' (§ 4.40) in 
terms of the degree of additional range-
of-motion loss due to pain on use or 
during flare-ups."

In the appeal before us, the veteran's right knee and foot 
are classified under limitation of motion.  Moreover, the 
veteran has claimed that his various disabilities induce pain 
and discomfort.  Therefore, based on the instructions given 
by the Court in DeLuca, the RO must discuss the effect of 
pain on the veteran's disability.

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

1.  The veteran is to be afforded a 
special otolaryngological examination to 
discover the current nature and extent 
any nasal condition or disability from 
which he now suffers.  All indicated 
special studies should be accomplished 
and the examiner should set forth 
reasoning underlying the final diagnosis.  
X-ray films of the veteran's sinus 
cavities should be accomplished, and the 
RO should specifically request that the 
examining VA physician comment on the 
etiology of any found condition, disease, 
or disability, and whether it began while 
the veteran was in the US Army.  The 
claims folder and this Remand are to be 
made available to the examiner for review 
prior to the examination.  

2.  The RO should schedule the veteran 
for an orthopaedic examination of the 
right knee and a podiatry examination of 
the right foot; said examinations should 
be conducted, if possible, by individuals 
who have not previously seen or treated 
the veteran.  All necessary tests should 
be conducted, such as range of motion 
studies and strength tests, and the 
examiner should review the results of any 
testing prior to completion of the 
report.  [It is recommended that x-ray 
films of the veteran's right knee and 
right foot be accomplished.]  The RO 
should request that the the examining 
orthopaedist, podiatrist, and the 
radiologist render diagnoses of all 
current pathology of the right knee and 
foot found to be present and provide a 
comprehensive report, including a 
complete rational for all conclusions 
reached.

The report of the examinations should 
include a description of the effect, if 
any, of the veteran's pain on the 
function and movement of the knee and 
foot.  Specifically, the examiners should 
provide complete and detailed answers in 
the examination reports to the following 
questions, which are directed toward 
matters expressly for consideration under 
38 C.F.R. §§ 4.40 and 4.45 (1998).  In 
responding to the following questions, it 
is requested that the examiners comment 
on the disability resulting from the 
residuals of the service-connected 
injury.

(a)  What is the extent of limitation on 
the ability to perform the normal working 
movements of the right knee and right 
foot with normal excursion, strength, 
speed, coordination, and endurance?  It 
is essential that the examination on 
which ratings are based adequately 
portray the anatomical damage, along with 
the functional loss, with respect to all 
of these elements.  See 38 C.F.R. § 4.40 
(1998).  

(b)  Is any functional loss of the foot 
or knee due to pain, supported by 
adequate pathology and evidenced by the 
visible behavior of the claimant 
undertaking the motion?  See 38 C.F.R. § 
4.40 (1998).
 
(c)  Is there any evidence of disuse of 
the right foot and knee and, if so, what 
is the nature of that evidence, e.g., 
atrophy, the condition of the skin, 
absence of normal callosity or the like?  
See 38 C.F.R. § 4.40 (1998).
 
(d)  Is there less movement than normal 
in the foot and knee and, if so, is it 
due to crepitus, ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, 
contracted scars, a combination of some 
or all of these, or some other cause?  
See 38 C.F.R. § 4.45 (1998).

(e)  Is there weakened movement of the 
right foot and knee and, if so, is it due 
to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened 
tendons, some combination of some or all 
of these, or some other cause?  See 38 
C.F.R. § 4.45 (1998).
 
(f)  Is there evidence of excess 
fatigability of the foot and knee?  See 
38 C.F.R. § 4.45 (1998).
 
(g)  Is there evidence of incoordination 
of, or impaired ability to execute 
skilled movements smoothly by, the foot 
and knee and, if so, is this the result 
of pain?  See 38 C.F.R. § 4.45 (1998).
 
(h)  Is there evidence of pain on 
movement, swelling, deformity or atrophy 
of disuse of the knee and foot and, if 
so, is this the result of the service-
connected injury?  See 38 C.F.R. § 4.45 
(1998).
 
(i)  Does the veteran have post-traumatic 
arthritis of the knee and right foot?  
 
The claims folder and this Remand must be 
made available to the examiners for 
review prior to the examinations.  The 
results proffered by the examiners must 
reference the complete claims folders and 
any inconsistent past diagnoses given.  
Also, it is requested that the results of 
the examinations be typed or otherwise 
recorded in a legible manner for review 
purposes. 

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports.  If the examination 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the reports must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1998) (". . . if the [examination] 
report does not contain sufficient 
detail, it is incumbent upon the rating 
board to return the report as inadequate 
for evaluation purposes.").  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); 
Abernathy v. Principi, 3 Vet. App. 461, 
464 (1992); and, Ardison v. Brown, 6 Vet. 
App. 405, 407 (1994).

Following completion of the requested development, the 
veteran's claim should be readjudicated.  If the decision 
remains unfavorable, he and his representative should be 
given a supplemental statement of the case and allowed 
sufficient time for a response.  Thereafter, the claim should 
be returned to the Board for further consideration.

No action is required of the veteran until he is contacted by 
the regional office.  The purpose of this REMAND is to ensure 
due process and to obtain additional clarifying medical 
evidence.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 

to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

